DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

This Office Action is in response to applicant's communication filed 06/28/2022 in response to PTO Office Action mailed 03/28/2022. The Applicant's remarks and amendments to the claims and/or the specification were considered with the results that follow.

In response to the last Office Action, no claims are amended, cancelled, or added. As a result, claims 1-9 are pending in this application.

Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lo et al., US publication no. 2019/0057501. 
As to claim 1, Lo et al. teach a data processing apparatus for processing metadata indicative of an attribute of real data input into an ETL tool external to the data processing apparatus, the ETL tool being an extract, transform, and load tool, the real data and the metadata each comprising an identification (Lo et al., with reference to FIG. 2, at step 220, the list of various body parts and organs output by the machine learning model is applied as metadata information to the medical images. Once all of the metadata tags have been established, they are stored in a data repository in correspondence with the medical image at step 225. Once in the data repository, the images are searchable via their metadata tags (Figs. 2-3, paragraphs [0025-0029]), the apparatus comprising: 
a memory configured to store a program (Lo et al., the computer system 410 also includes a system memory 430 coupled to the bus 421 for storing information and instructions to be executed by processors 420 (paragraphs [0027-0032])); and 
a processor configured to execute the program, wherein the program causes the processor to process the metadata to comprise the same identification as the real data output from the ETL tool (Lo et al., the processors 420 executing one or more sequences of one or more instructions contained in a memory, such as the system memory 430. Once the anatomical objects are identified, metadata tags corresponding to the anatomical objects are generated and stored in the medical image. Then, the medical image with the metadata tags is transferred to a data repository, the images are searchable via their metadata tags (Abstract, Figs. 2-4,  paragraphs [0025, 0035])).  

AS to claim 2, Lo et al. teach the data processing apparatus according to claim 1, wherein 
the real data and the metadata each comprise a common identification, and 
the program causes the processor to change, in response to the identification included in the real data being changed by the ETL tool, the identification included in the metadata to a resultant identification included in the real data (Lo et al., an extract, transform, and load (ETL) module 310 transforms the image, as necessary to be used as input to the landmark engine 315. Additionally, the ETL module may extract relevant information (e.g., image dimensions, modality, etc.) to generate parameters for the landmark engine 315. The landmark engine 315 executes as described above with reference to FIG. 1A to identify a set of landmarks. Then, the machine learning model(s) 320 are executed on the set of landmark marks to produce a tagged image (i.e., an image with the appropriate body parts, etc. stored in metadata tags of the image (paragraphs [0027-0028])).  

As to claim 3, Lo et al. teach the data processing apparatus according to claim 1, wherein
	the identification included in the real data is not changed by the ETL tool, and the program causes the processor to change the identification included in the real data before being input into the ETL tool and the identification included in the metadata to a new common identification (Lo et al., paragraphs [0027-0029]).  

As to claim 4, Lo et al. teach the data processing apparatus according to claim 1, wherein the real data comprises sensing data generated by a sensor (Lo et al., paragraphs [0006-0008, 0016, 0042]).  

As to claim 7, Lo et al. teach the data processing apparatus according to claim 2, wherein the identification included in the real data is not changed by the ETL tool, and the program causes the processor to change the identification included in the real data before being input into the ETL tool and the identification included in the metadata to a new common identification (Lo et al., paragraphs [0028-0029]).  

As to claim 8, Lo et al. teach the data processing apparatus according to claim 2, wherein the real data comprises sensing data generated by a sensor (Lo et al., paragraphs [0006-0008, 0016, 0042]). 

As to claim 9, Lo et al. teach the data processing apparatus according to claim 3, wherein the real data comprises sensing data generated by a sensor (Lo et al., paragraphs [0006-0008, 0016, 0042]).

As to claims 5 and 6, they have similar limitations as claim 1; therefore, they are rejected under the same rationale.

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. In the remarks, applicant argued in substance that
(A)	Prior art does not teach “the real data and the metadata each comprising an identification.” 
As to point (A), Lo et al. teach the limitation “the real data and the metadata each comprising an identification” as (with reference to FIG. 2, at step 220, the list of various body parts and organs output by the machine learning model is applied as metadata information to the medical images. Once all of the metadata tags have been established, they are stored in a data repository in correspondence with the medical image at step 225. Once in the data repository, the images are searchable via their metadata tags (Figs. 2-3, paragraphs [0025-0029]). Examiner interprets metadata tag is equivalent “an identification”. 

(B)	Prior art does not teach “the metadata to comprise the same identification as the real data output from the ETL tool.”
As to point (B), Lo et al. teach the limitation “the metadata to comprise the same identification as the real data output from the ETL tool” as (FIG. 3 illustrates a system that could be used to implement the method 200 illustrated in FIG. 2. In this example, a magnetic resonance imaging (MRI) scanner 305 sends image data to an image processing system 335. Within the image processing system 335, an extract, transform, and load (ETL) module 310 transforms the image, as necessary to be used as input to the landmark engine 315. Additionally, the ETL module may extract relevant information (e.g., image dimensions, modality, etc.) to generate parameters for the landmark engine 315. The landmark engine 315 executes as described above with reference to FIG. 1A to identify a set of landmarks. Then, the machine learning model(s) 320 are executed on the set of landmark marks to produce a tagged image (i.e., an image with the appropriate body parts, etc. stored in metadata tags of the image. the processors 420 executing one or more sequences of one or more instructions contained in a memory, such as the system memory 430. Once the anatomical objects are identified, metadata tags corresponding to the anatomical objects are generated and stored in the medical image. Then, the medical image with the metadata tags is transferred to a data repository, the images are searchable via their metadata tags (Abstract, Figs. 2-4,  paragraphs [0025, 0035])).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung K. Chau whose telephone number is 571-270-1754.  The examiner can normally be reached on Monday-Friday from 7:30am-4:00pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG K CHAU/Primary Examiner, Art Unit 2153